Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 1 of 12




       EXHIBIT 2
      Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 2 of 12




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION




MV3 PARTNERS LLC,

              Plaintiff,                 Civil Action No.: W-6:18-cv-00308-ADA
v.
                                         JURY TRIAL DEMANDED
ROKU, INC.,

              Defendant.




               ROKU’S PRELIMINARY INVALIDITY CONTENTIONS
        Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 3 of 12




       Pursuant to the Scheduling Order (Dkt. 51), Roku hereby serves its preliminary invalidity

contentions on MV3 for claims 1, 2, 3, 5, 6, 15, 21, 23, 25, 29, 30, 31, 32, 33, 34, 35, 37, 38, 47,

53, 55, 56, 57, 59, and 61 (Asserted Claims) of U.S. Patent No. 8,863,223.

       Roku is providing: (1) charts setting forth where in each currently known item of prior art

each element of the Asserted Claims are found; (2) an identification of any limitations Roku

contends is indefinite or lacks written description or enablement under section 112; and (3) an

identification of any claims Roku contends are directed to ineligible subject matter under section

101. In addition, Roku is concurrently producing (1) all prior art referenced in the invalidity

contentions, (2) technical documents sufficient to show operation of the Accused Products, and

(3) summary, annual sales information for the Accused Products for the last two years.

       The following contentions are subject to revision and amendment in light of further

investigation and discovery, any claim construction order related to the Asserted Claims, and/or

the review and analysis of expert witnesses.          Roku will timely amend these preliminary

invalidity contentions as specified in Dkt. 51 should it become necessary.

I.   INVALIDITY CONTENTIONS

     The Asserted Claims are invalid under one or more of pre-AIA 35 U.S.C. §§ 102, 103 and

112 for at least the reasons identified below.

       A.      Anticipation and Obviousness

               1.      Identification of Prior Art

       Roku identifies the following prior art that renders one or more of the Asserted Claims

anticipated and/or obvious. Each prior art reference is identified by its number, country of

origin, and date of issue/publication. The first named inventor or author is also identified for

each prior art reference. The date of each prior art reference qualifies it under one or more

provisions of 35 U.S.C. §§ 102 and/or 103 (pre-AIA). The alignment of these contentions with
                                                  1
        Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 4 of 12




particular sections of 35 U.S.C. §§ 102 and/or 103 is based upon currently-available information

and subject to revision as further information becomes available in discovery. For example,

Roku contends that the references identified below qualify as prior art under 35 U.S.C. § 102(a),

§ 102(e), § 102(g)(2) and/or § 103, to the extent that they do not qualify as prior art under 35

U.S.C. § 102(b).

       There may be offers for sale and public uses of products that qualify as prior art under

35 U.S.C. § 102, including but not limited to the technology described in the prior art patents,

publications, and manuals identified herein. Details regarding the third party products identified

on this chart (Apple TV (1st Generation), PlayStation 3, Xbox 360 Arcade Edition, Xbox 360

Elite Edition, Nokia N80, Toshiba Pocket PC e800-805) may be within the possession of third

parties from whom Roku has not yet received discovery, and Roku is not relying only on the

manuals/user guides for these products, as the products themselves may internally include

invalidating functions and components not discernable from the publicly-available manuals.

Roku may amend these Invalidity Contentions to reflect offers for sale and public uses and

additional content from the products themselves at a later date.

                                                                                 Date of
Ex.         Author/Inventor and Number                   Country
                                                                          Issue/Pub./Launch
 1    Al-Karmi - US 2008/0134278                      United States     Jun. 5, 1008
 2    Archos DVR Station Gen 5 Ver. 3                 United States     2007
 3    Archos Gen 5 User Manual Ver. 3                 United States     2007
 4    Archos Pocket Video Recorder AV 400             United States     2003
      Series User Manual
 5    Archos Pocket Video Recorder AV 420             United States     2005
      Series User Manual
 6    Austerlitz - US 2008/0263621                    United States     Oct. 23, 2008
 7    Bailey - US 2008/0106639                        United States     May 8, 2008

                                                 2
      Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 5 of 12




8    Balram - US 2008/0198264                     United States   Aug.21, 2008
9    Balram – Adaptive Digital Video Format       United States   May, 2007
     Converters…
10   Bennett - US 2006/0031889                    United States   Feb. 9, 2006
11   Bernard - US 5,497,339                       United States   Mar.5, 1996
12   Binder - US 2011/0013759                     United States   Jan. 20, 2011
13   Busse - US 2009/0133090                      United States   May 21, 2009
14   Buttet - US 7,158,757                        United States   Jan. 2, 2007
15   Campagna - US 2009/0300694                   United States   Dec. 3, 2009
16   Carmel (I) - US 5,841,432                    WIPO            Nov. 24, 1998
17   Carmel (II) - WO 99/10836                    WIPO            Mar. 4, 1999
18   Chang (I) - US 2009/0023395                  United States   Jan. 22, 2009
19   Chang (II) - US 2009/0023475                 United States   Jan. 22, 2009
20   Chaudhri - US 2009/0061841                   United States   Mar. 5, 2009
21   DeLine - US 2005/0064860                     United States   Mar. 24, 2005
22   DTR-5.6 - User Manual                        United States   2005
23   DTR-8.9 DTR-9.9 - Onkyo USA                  United States   2008
24   Fadell - US 2004/0224638                     United States   Nov. 11, 2004
25   Fang - US 2007/0139513                       United States   Jun. 21, 2007
26   Haeusel - US 2007/0130592                    United States   Jun. 7, 2007
27   Hardacker - US 7,020,121                     United States   Mar. 28, 2006
28   Hayakawa - US 2003/0137609                   United States   Jul. 24, 2003
29   Heinonen - US 7,312,813                      United States   Dec. 25, 2007
30   Hepburn - US 2009/0291760                    United States   Nov. 26, 2009
31   Jaffe - US RE45,320                          United States   Jan. 6, 2015
32   Jaggers - US 7,013,163                       United States   Mar. 14, 2006
33   Jeong - KR 2009/0093177                      Korea           Sept. 2, 2009
34   Jung - KR 2007/0119445                       Korea           Dec. 20, 2007
35   Kanumuri - US 2009/0046995                   United States   Feb. 19, 2009
36   Kim - KR 2006/0023374                        Korea           Mar. 14, 2006


                                              3
      Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 6 of 12




37   Kuo - US 6,902,427                          United States   Jun. 7, 2005
38   Lee - Techniques for Flexible…              United States   Jan. 2007
39   Mahini - US 2007/0021148                    United States   Jan. 25, 2007
40   Martin - US 7,236,209                       United States   Jun. 26, 2007
41   Matsubara - EP 1 175 069                    Europe          Jan. 23, 2002
42   Mukerji - US 2009/0293088                   United States   Nov. 26, 2009
43   Nam - US 7,480,484                          United States   Jan. 20, 2009
44   Paik - US 7,634,794                         United States   Dec. 15, 2009
45   Palin - US 7,580,005                        United States   Aug. 25, 2009
46   Pasqualino - US 2004/0158873                United States   Aug. 12, 2004
47   Reynolds - US 7,295,608                     United States   Nov. 13, 2007
48   Seaman - US 2004/0223614                    United States   Nov. 11, 2004
49   Solecki - US 7,239,428                      United States   Jul. 3, 2007
50   Stone - US 7,920,623                        United States   Apr. 5, 2011
51   Takeda - US 6,781,635                       United States   Aug. 24, 2004
52   Targus ExpressCard                          United States   2007
53   Toyama - US 2006/0259942                    United States   Nov. 16, 2006
54   Turner - US 2003/0128197                    United States   Jul. 10, 2003
55   Wang (I) - US 7,899,492                     United States   Mar. 1, 2011
56   Wang (II) - US 7,957,733                    United States   Jun. 7, 2011
57   Wang (III) - US 8,050,711                   United States   Nov. 1, 2011
58   Wright-Riley - US 2009/0163139              United States   Jun. 25, 2009
59   Xiao - US 6,663,420                         United States   Dec. 16, 2003
60   Yoo - KR 2004-0004307                       Korea           Jan. 13, 2004


61   Roku DVP (N1000) User Guide                 United States   2008
62   Apple TV (1st Generation) Setup Guide       United States   2007
63   PlayStation 3 Quick Reference               United States   2006
64   Xbox 360 Arcade Edition Manual              United States   2007
65   Xbox 360 Elite Edition Manual               United States   2007


                                             4
        Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 7 of 12




66    Nokia N80 User Guide                             United States    2006
67    Toshiba Pocket PC e800-805 User’s Guide          United States    2003

               2.      Claim Charts

       The claim charts attached as Exhibits 1–67 identify where in the cited references or prior

art products each element of each Asserted Claim is disclosed. Roku has endeavored to identify

exemplary portions of the references/products. The references and products, however, may

contain additional disclosure for the claim limitations for which Roku cites them or for other

limitations of the asserted claims that may be relied upon in the future.

       As set forth in the claim charts, each of the asserted claims of the ’223 patent is invalid

under 35 U.S.C. §§ 102, 103. Each of the claimed elements alone, or in combination, were well

known to those of ordinary skill in the art before the alleged priority date of the ’223 patent.

Roku contends that each prior art reference identified above and in the attached claim charts

anticipates the asserted claims under 35 U.S.C. § 102 and/or renders the asserted claims invalid

as obvious under 35 U.S.C. § 103 based on the reference alone, in combination with the

knowledge of a person of ordinary skill in the art, or in combination with another prior art

reference.

       Roku contends that the Asserted Claims are invalid as obvious over each disclosed prior

art reference in combination with any one or more other prior art references. To the extent MV3

may argue that a particular prior art reference does not disclose a limitation, it would have been

obvious to a person of ordinary skill in the art to combine the identified reference and another

reference that teaches this limitation. For any reference that lacks disclosure of a claim

limitation, any other reference(s) that has that disclosure can be combined with that reference.

Each prior art reference may also be combined with information known to persons skilled in the

art at the time of the alleged invention to render the claims invalid as obvious.
                                                  5
        Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 8 of 12




       A person of ordinary skill in the art would have been motivated to combine any of the

references identified above and in the charts with any other reference(s) for numerous reasons at

the relevant time. In general, the reason, motivation, or suggestion to modify or combine the

references in the manner claimed can be found in the explicit and/or implicit teachings and the

prior art as a whole, the general knowledge of those skilled in the art, including knowledge of

trends in the field and knowledge that the art is of special interest or importance in the field, and

from the fact that the references are in the same or similar field of endeavor and/or seek to solve

a common problem.

       A person having ordinary skill in the art would have been motivated to combine any of

the references identified above and in the charts, because, as specifically disclosed in the charts,

all of the claim elements were identified, predictable solutions and techniques frequently applied

in the relevant field of technology. The ’223 patent simply arranges old elements with each

performing the same function it had been known to perform and yields no more than one would

expect from such an arrangement. Each of the elements in the asserted claims were well-known

as of the priority date of the ’223 patent.

               3.      Secondary Considerations

       As demonstrated in the attached charts, the claims of the ’223 patent are obvious.

Secondary considerations of nonobviousness cannot overcome a strong prima facie case of

obviousness. Where an alleged invention represents nothing more than the predictable use of

prior art elements according to their established functions, secondary considerations are

inadequate to establish nonobviousness as a matter of law. Accordingly, even if secondary

factors are considered, they do not overcome a finding of obviousness.




                                                  6
        Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 9 of 12




       B.      Invalidity Under 35 U.S.C. § 112

       To comply with the definiteness requirement of 35 U.S.C. § 112, ¶ 2, the claims must

“particularly point[] out and distinctly claim[] the subject matter which the inventor [] regards as

[the] invention.” To comply with the enablement requirement of 35 U.S.C. § 112, ¶ 1, the patent

must enable or teach one skilled in the field of the invention to make and use the full scope of the

claimed inventions without undue experimentation. To comply with the written description

requirement of 35 U.S.C. § 112, ¶ 1, the patent specification must describe the claimed invention

in sufficient detail that one skilled in the art can reasonably conclude that the inventor had

possession of the claimed invention.

The claims of the Patents-in-Suit are invalid under 35 U.S.C. § 112. For example:

   •   Claims 1 and 32 and any Asserted Claims that depend from them are invalid because the

       specification fails to provide an adequate written description of “a video processor

       configured to receive and process the media content from the mobile device input, the

       video processor including adaptive circuitry to process the media content transmitted

       from unicast and multicast broadcasts, and the video processor including circuitry and

       instructions operable to process a predefined protocol stack of video packets forming at

       least a portion of the media content.”

   •   Claim 30 and any Asserted Claims that depend from it are invalid because the

       specification fails to provide an adequate written description of “receiving and

       processing, by a video processor, the first media content from the mobile computing

       device, the video processor including adaptive circuitry to process the media content

       transmitted from unicast and multicast broadcasts, and the video processor including

       circuitry and instructions operable to process a predefined protocol stack of video packets

       forming at least a portion of the first media content.”
                                                  7
       Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 10 of 12




   •   Claims 1, 30, and 32 and any Asserted Claims that depend from them are invalid because

       the specification fails to provide an adequate written description of “querying the mobile

       computing device to determine the first size format.”

   •   Claims 1, 30, and 32 and any Asserted Claims that depend from them are invalid because

       the specification fails to provide an adequate written description of “querying the/a

       display device.”

   •   Claims 1, 30, and 32 and any Asserted Claims that depend from them are invalid because

       the specification fails to provide an adequate written description of “authenticating the

       validity of a user associated with the mobile computing device, determining, based on the

       validity of the user, that the received first media content is permitted to be provided to the

       display device.”

   •   Claims 1, 30, and 32 and any Asserted Claims that depend from them are invalid because

       the specification fails to provide an adequate written description of “increasing a total

       number of horizontal and vertical pixels in each video frame of the series of digital video

       frames so that pixel dimensions in each video frame match the native display resolution

       of the second size format of the display device.”

   •   Claims 1, 30, and 32 and any Asserted Claims that depend from them are invalid because

       the specification fails to enable at least the terms/phrases identified above with respect to

       written description.

       C.         Invalidity Under 35 U.S.C. § 101

       Roku is not currently alleging that the Asserted Claims are directed to unpatentable

subject matter.




                                                 8
      Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 11 of 12




Respectfully submitted,

 /s/ Alexander J. Hadjis
Alexander J. Hadjis (pro hac vice)        Richard D. Milvenan
Lisa M. Mandrusiak (pro hac vice)         State Bar No. 14171800
Michael D. West (pro hac vice)            McGINNIS LOCHRIDGE LLP
OBLON, MCCLELLAND, MAIER                  600 Congress Avenue, Suite 2100
& NEUSTADT, L.L.P.,                       Austin, Texas 78701
1940 Duke Street                          (512) 495-6000
Alexandria, VA 22314                      rmilvenan@mcginnislaw.com
(703) 413-3000
ahadjis@oblon.com                         ATTORNEYS FOR
lmandrusiak@oblon.com                     DEFENDANT ROKU, INC.
mwest@oblon.com




                                      9
       Case 6:18-cv-00308-ADA Document 87-3 Filed 08/13/19 Page 12 of 12




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2019, the foregoing document was served by email to all

counsel of record.


                                                /s/ Lisa M. Mandrusiak
                                                   Lisa M. Mandrusiak
